                 Case 1:19-cv-02689-LLS Document 126 Filed 08/20/21 Page 1 of 2



                                                                                                                Reed Smith LLP
                                                                                                         599 Lexington Avenue
                                                                                                      New York, NY 10022-7650
Jordan W. Siev                                                                                                +1 212 521 5400
Direct Phone: +1 212 205 6085                                                                             Fax +1 212 521 5450
Email: jsiev@reedsmith.com                                                                                       reedsmith.com


August 20, 2021
Via ECF
Hon. Louis L. Stanton
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re:       Dresser-Rand Co. v. Petróleos de Venezuela, S.A., et al, No. 19-cv-02689-LLS
Dear Judge Stanton:
        This firm represents plaintiff Dresser-Rand Company (“D-R”) in the above-referenced action. We
write, pursuant to Rule 1(A) and Rule 4 of Your Honor’s Individual Practices, to request a pre-trial
conference in advance of the September 21–24 and September 27 trial dates. As set forth below, we
believe that a pre-trial conference dedicated to certain evidentiary and administrative matters will help to
streamline issues for trial and may potentially avoid the risk of unnecessary travel during the COVID-19
pandemic. Defendant Petróleos de Venezuela, S.A. (“PDVSA”) does not object to this request for a
conference.
       In accordance with Rule 4(5) of Your Honor’s Individual Practices, on March 29, 2021, the parties
submitted their respective trial briefs, as well as a joint Consent Pre-Trial Order. (See ECF Nos. 119, 121,
122). Therein, the parties raised several evidentiary disputes, a few of which D-R believes are most
appropriately addressed in advance of trial. These disputes include the admissibility of certain expert
testimony (ECF 119 at 21–26; ECF 122 at 15–19) and proposed exhibits (ECF 121 at 15–19), as well as
the propriety of PDVSA’s attempts to subpoena certain witnesses’ testimony for trial (ECF 122 at 19–20).
         Specifically, as to expert witnesses, D-R objects to PDVSA introducing the expert report of John
Baker or calling Mr. Barker as a witness on the basis that Mr. Barker, who is counsel to PDVSA in related
matters, cannot offer objective and reliable opinions to the Court. (ECF 122 at 15–19.) Concerning
PDVSA’s subpoena attempts, PDVSA has indicated that it intends to call, among other witnesses, D-R’s
General Counsel, Denise Hansen, and former D-R sales manager Jose LaTorre. D-R has raised several
objections that any attempts to subpoena Ms. Hansen or Mr. LaTorre are procedurally and substantively
improper and has refused to accept service for either pending a ruling by Your Honor on these matters.
As to Ms. Hansen, it is D-R’s position that Ms. Hansen, a Texas resident who works in Texas and does
not regularly transact business in New York, is beyond the geographical reach of Fed. R. Civ. P. 45.
Moreover, the subject of Ms. Hansen’s testimony can be obtained through other witnesses, like D-R’s
Head of Credit and Collections in the Americas, Erik Scherzer, whose testimony will not raise privilege
and attorney work product concerns, as would Ms. Hansen’s testimony. With respect to Mr. LaTorre, he
is a resident of Venezuela, and thus service of a subpoena upon him would need to comply with the Walsh
Act, 28 USC § 1783, which requires a showing (i) that the testimony sought is necessary in the interests
of justice and (ii) that it is not possible to obtain such testimony in admissible form without the witness’s
personal appearance. To date, PDVSA has not attempted – and we believe ultimately cannot – satisfy
these requirements. It is D-R’s position that each of these issues are best resolved in advance of trial given
the logistical issues of arranging for the availability of these witnesses, including COVID-related travel
limitations.
         ABU DHABI i ATHENS i AUSTIN i BEIJING i BRUSSELS i CENTURY CITY i CHICAGO i DALLAS i DUBAI i FRANKFURT i HONG KONG
      HOUSTON i KAZAKHSTAN i LONDON i LOS ANGELES i MIAMI i MUNICH i NEW YORK i PARIS i PHILADELPHIA i PITTSBURGH i PRINCETON
             RICHMOND i SAN FRANCISCO i SHANGHAI i SILICON VALLEY i SINGAPORE i TYSONS i WASHINGTON, D.C. i WILMINGTON
             Case 1:19-cv-02689-LLS Document 126 Filed 08/20/21 Page 2 of 2


Hon. Louis L. Stanton
August 20, 2021
Page 2


        Additionally, there are other evidentiary and administrative issues that could be resolved in
advance of the trial. For example, by way of its trial brief, D-R has also objected to the submission of an
amended expert report by Mr. Barker three months after the close of expert discovery, and following Mr.
Barker’s deposition. The parties have also objected to the admission to certain testimony at trial on the
basis of hearsay, among other bases. A resolution of these issues before trial will avoid unnecessary cost
and expense in trial preparation with respect to evidence that may ultimately not be admitted.
        Accordingly, we respectfully request that the Court schedule a pre-trial conference to address these
issues. We are happy to provide the Court with the parties’ joint availability, to the extent the Court should
choose to set a pre-trial conference. We thank the Court for its time and attention to this matter.
Respectfully submitted,

/s/ Jordan W. Siev
Jordan W. Siev
cc:    All Counsel of Record (via ECF)
